 



Exhibit 10.20

Summary Cash Compensation Sheet

                      Name   Title   2004 Bonus   2005 Salary
E. Kevin Hrusovsky
  President and Chief Executive Officer   $ 418,000     $ 400,000  
 
                   
Stephen E. Creager
  Vice President and General Counsel   $ 69,300     $ 221,000  
 
                   
Peter McAree
  Vice President,
Finance   $ 76,877     $ 173,000  
 
                   
Will Kruka
  Vice President,
Business Development   $ 81,576     $ 215,000  
 
                   
Andrea Chow
  Vice President,
Microfluidics R&D   $ 57,475     $ 200,000  

As previously disclosed on a Report of Form 8-K filed on December 14, 2004, the
annual salary for Thomas T. Higgins, Executive Vice President and Chief
Financial Officer of Caliper, who commenced employment with Caliper on
January 10, 2005, was previously established by the Board at $260,000. Because
his employment commenced with Caliper after the beginning of the year,
Mr. Higgins was not paid a bonus for 2004.

